Order entered November 14, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01206-CR

                                 JOSEPH NEWMAN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F18-30564-L

                                             ORDER
       This appeal is REINSTATED.

       By order entered October 17, 2018, the Court deferred ruling on appellant’s October 12,

2018 pro se motions to withdraw his guilty plea and for “free process” to proceed as an indigent

on appeal. Because it was unclear whether appellant had been designated as an indigent allowed

to proceed on appeal without costs and whether the trial court had appointed counsel to represent

appellant on appeal, the Court abated this appeal to allow the trial court to make these

determinations and to allow the trial court to prepare a certification of the right to appeal.

       The Court has received documents showing that on November 5, 2018, the trial court

determined appellant was indigent and appointed April Smith as counsel on appeal. Among the
documents received is a certification of the right to appeal certifying that this is a plea-bargain

case and appellant has no right to appeal.

       Accordingly, the Court VACATES its October 17, 2018 order.

       Because appellant is represented by counsel and is not entitled to hybrid representation,

the Court DENIES appellant’s October 12, 2018 pro se motion to withdraw his guilty plea.

Because the trial court has determined appellant is indigent, the Court DENIES AS MOOT

appellant’s October 12, 2018 motion for free process.


                                                     /s/    LANA MYERS
                                                            JUSTICE




                                               –2–